Case 4:19-cv-01418 Document 17-6 Filed on 02/23/20 in TXSD Page 1 of 9




                       EXHIBIT B




                        EXHIBIT B
Case 4:19-cv-01418 Document 17-6 Filed on 02/23/20 in TXSD Page 2 of 9
Case 4:19-cv-01418 Document 17-6 Filed on 02/23/20 in TXSD Page 3 of 9
Case 4:19-cv-01418 Document 17-6 Filed on 02/23/20 in TXSD Page 4 of 9
Case 4:19-cv-01418 Document 17-6 Filed on 02/23/20 in TXSD Page 5 of 9
Case 4:19-cv-01418 Document 17-6 Filed on 02/23/20 in TXSD Page 6 of 9
Case 4:19-cv-01418 Document 17-6 Filed on 02/23/20 in TXSD Page 7 of 9
Case 4:19-cv-01418 Document 17-6 Filed on 02/23/20 in TXSD Page 8 of 9
Case 4:19-cv-01418 Document 17-6 Filed on 02/23/20 in TXSD Page 9 of 9
